Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action response to communication of applicant filed 11/12/2020 to 07/16/2021.
                                                  Preliminary Amendment
2.	Acknowledgment is made of applicant’s Preliminary Amendment, filed 11/12/2020.  Claims 1-8 has been amendment.  The changes and remarks disclosed therein were considered.
	Claims 1-9 are pending in the application.

Drawings
3.	The drawings were received on 11/12/2020.  These drawings are review and accepted by examiner.
Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
				Information Disclosure Statement
5.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 12/23/2020.  The information disclosed therein was considered.
Allowance
6.	Claims 1-9 is allowed.

The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Dasgupta et al (US. 9,054,695) discloses an IO circuit capable of high voltage signaling in a low voltage BiCMOS process.  The IO circuit includes a voltage rail generator circuit that receives a reference voltage and generates a voltage rail supply.  Okamoto (US. 7,746,161) discloses a semiconductor device includes a first voltage generator which output a first signal to a first node, a second voltage generator which outputs a second signal to a second node, a capacitor coupled between the first and second nodes, and a current supply circuit coupled to the second node and Sakuragi (US. 6,222,357) discloses a current output circuit capable of reducing a variation in output channel current, making small an occupied area in an integrated semiconductor chip and shortening a time required for setting in output current taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “the first current supply circuit is configured to: vary a threshold voltage of the first transistor by writing a first correction voltage from the second node to the back gate of the first transistor when the third transistor is in an on state; and retain a voltage between the second terminal and the back gate of the first transistor by the first capacitor when the third transistor is in an off state, and 2Docket No.: 740756-004859 wherein the first node of the first current supply circuit is electrically connected to the third node of the first current supply circuit and the third node of the second current supply circuit” in a semiconductor device as claimed in the independent claim 1.  Claims 4-9 are also allowed because of their dependency on claim 1; or
Per claim 2: there is no teaching, suggestion, or motivation for combination in the prior art to “the first current supply circuit is configured to: 3Docket No.: 740756-004859vary a threshold voltage of the first transistor by writing a first correction voltage from the second node to the back gate of the first transistor when the third transistor is in an on state; and retain a voltage between the second terminal and the back gate of the first transistor by the first capacitor when the third transistor is in an off state, wherein the first node of the first current supply circuit is electrically connected to the fourth node of the first current supply circuit and the fourth node of the second current supply circuit, and wherein the fifth node of the first current supply circuit is electrically connected to the third node of the first current supply circuit and the third node of the second current supply circuit” in a semiconductor device as claimed in the independent claim 2.  Claim 3 is also allowed because of its dependency on claim 2.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571.272.1876. The examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	Informations regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Pho M Luu/
Primary Examiner, Art Unit 2824